IN THE SUPREME COURT, STATE OF WYOMING

                                    2017 WY 38

                                                             April Term, A.D. 2017

                                                                  April 5, 2017

BOARD OF PROFESSIONAL
RESPONSIBILITY, WYOMING
STATE BAR,

Petitioner,
                                                D-17-0002
v.

BRIAN M. REED BENIGHT, WSB#
7-5100,

Respondent.


     ORDER SUSPENDING ATTORNEY FROM THE PRACTICE OF LAW
[¶1] This matter came before the Court upon a “Report and Recommendation for
Order of Reciprocal Discipline,” filed herein March 17, 2017, by the Board of
Professional Responsibility for the Wyoming State Bar, pursuant to Rule 12 (Stipulated
Discipline) and Rule 19 (Discipline Imposed by Foreign Jurisdiction) of the Wyoming
Rules of Disciplinary Procedure. After a careful review of the Board of Professional
Responsibility’s Report and Recommendation and the file, this Court finds that the
Report and Recommendation should be approved, confirmed, and adopted by the Court,
and that Respondent Brian M. Reed Benight should be suspended from the practice of
law for two years, consistent with the discipline imposed by the Presiding Disciplinary
Judge of the Colorado Supreme Court. It is, therefore,

[¶2] ADJUDGED AND ORDERED that the Board of Professional Responsibility’s
Report and Recommendation for Order of Reciprocal Discipline, which is attached hereto
and incorporated herein, shall be, and the same hereby is, approved, confirmed, and
adopted by this Court; and it is further

[¶3] ADJUDGED AND ORDERED that, consistent with the discipline imposed by
the Presiding Disciplinary Judge of the Colorado Supreme Court and as a result of the
conduct set forth in the Report and Recommendation for Order of Reciprocal Discipline,
Respondent Brian M. Reed Benight shall be, and hereby is, suspended from the practice
of law for a period of two years, effective upon entry of this order; and it is further

[¶4] ORDERED that the Wyoming State Bar may issue a press release consistent with
the one contained in the Report and Recommendation for Order of Reciprocal Discipline;
and it is further

[¶5] ORDERED that, during the period of suspension, Respondent shall comply with
the requirements of the Wyoming Rules of Disciplinary Procedure, particularly the
requirements found in Rule 21 of those rules; and it is further

[¶6] ORDERED that, pursuant to Rule 25 of the Wyoming Rules of Disciplinary
Procedure, Respondent shall reimburse the Wyoming State Bar the amount of $50.00,
representing the costs incurred in handling this matter, as well as pay the administrative
fee of $750.00. Respondent shall pay the total amount of $800.00 to the Wyoming State
Bar on or before May 31, 2017; and it is further

[¶7] ORDERED that the Clerk of this Court shall docket this Order Suspending
Attorney from the Practice of Law, along with the incorporated Report and
Recommendation for Order of Reciprocal Discipline, as a matter coming regularly before
this Court as a public record; and it is further

[¶8] ORDERED that, pursuant to Rule 9(b) of the Wyoming Rules of Disciplinary
Procedure, this Order Suspending Attorney from the Practice of Law, along with the
incorporated Report and Recommendation for Order of Reciprocal Discipline, shall be
published in the Wyoming Reporter and the Pacific Reporter; and it is further

[¶9] ORDERED that the Clerk of this Court cause a copy of this Order Suspending
Attorney from the Practice of Law to be served upon Respondent Brian M. Reed Benight.

[¶10] DATED this 5th day of April, 2017.


                                                BY THE COURT:

                                                /s/

                                                E. JAMES BURKE
                                                Chief Justice
                                                       D-17-0 02
                                                     JN THE
                             BEFORE THE SUPREME COUR' STATESUPRE   COURT
                                                            OF WYOMING
                                 STATE OF WYOMING            FILED

In the matter of
BRIAN M.REED BENIGHT,
WSB # 7-5100,

         Respondent.


                          REPORT AND RECOMMENDATION
                       FOR ORDER OF RECIPROCAL DISCIPLINE


         THIS MATTER came before the Board of Professional Responsibility on the 14th day of

March, 2017, for consideration of the Stipulated Motion for Order of Reciprocal Discipline sub-

mitted pursuant to Rules 12 and 19 of the Wyoming Rules of Disciplinary Procedure, and the

Board having reviewed the Stipulation, the accompanying affidavit of factual basis and being

fully advised in the premises, FINDS,CONCLUDES and RECOMMENDS as follows:

         1.      Respondent was admitted to practice in Wyoming in 2013. He is a resident of

Colorado, where he is was also licensed to practice law in 2013.

         2.    On December 8, 2016, an "Opinion and Order Imposing Sanctions Under

C.R.C.P. 251.1   9(b),was issued by the Office of the Presiding Disciplinary Judge of the Colora-
do Supreme Court. The Opinion and Order resulted from Respondent's violation of RuIe 8.4(b)

ofthe Colorado Rules of Professional Conduct, which provides that it is professional misconduct

for a lawyer to commit a criminal act that reflects adversely on the lawyer's honesty, trustwor-

thiness, or fitness as a lawyer in other respects.' The Opinion and Order imposed a two year

suspension upon Respondent, to take effect upon issuance of an "Order and Notice of Suspen-

sion."




iWyoming's W.R.P.C. RuIe 8.4(b) is identical.
        3.     On January 12, 2017, the Presiding Disciplinary Judge issued an "Order and No-

tice of Suspension?' suspending Respondent from the practice of law for a period of two years,

effective immediately.

       4.      Respondent's two-year suspension in Colorado followed Respondent's plea of

guilty and subsequent conviction in Colorado of unlawful sexual contact with a fifteen-year-old

girl, a Class A Misdemeanor under Colorado Law.

       5.      On January 17, 2017, Bar Counsel filed a formal charge pursuant to Rule I 9(d) of

the Wyoming Rules of Disciplinary Procedure, which provides:

           Upon receiving notice that an attorney subject to these rules has been publicly
       disciplined in another jurisdiction, Bar Counsel shall obtain the disciplinary order
       and prepare and file a formal charge against the attorney as provided in Rule 13.
       If Bar Counsel intends either to claim that substantially different discipline is war-
       ranted or to present additional evidence, notice of that intent shall be given in the
       formal charge. If the attorney intends to challenge the validity of the disciplinary
       order entered in the foreign jurisdiction, the attorney must file with the BPR Clerk
       an answer and a full copy of the record of the disciplinary proceedings which re-
       sulted in the imposition of that disciplinary order within 21 days after service of
       the formal charge or such greater time as the BPR Chair may allow for good
       cause shown. At the conclusion of proceedings brought under this Rule, the BPR
       shall issue a report and recommendation that the same discipline be imposed as
       was imposed by the foreign jurisdiction, unless it is determined by the BPR that:

       (1) The procedure followed in the foreign jurisdiction did not comport with re-
           quirements ofdue process of law;

       (2) The proof upon which the foreign jurisdiction based its determination of mis-
           conduct is so infirm that the BPR cannot, consistent with its duty, accept as fi-
           nal the determination of the foreign jurisdiction;

      (3) The imposition of the same discipline as was imposed in the foreign jurisdic-
          tion would result in grave injustice; or

      (4) The misconduct proved warrants that a substantially different form of disci-
          pline be recommended by the BPR.

       6.      Rule I 9(a) provides,"Except as otherwise provided by these rules, a final adjudi-

cation in another jurisdiction of misconduct constituting grounds for discipline of an attorney
shall, for purposes of proceedings pursuant to these rules, conclusively establish such miscon-

duct." The Colorado Order and Notice of Suspension is a final adjudication ofsuch misconduct.

       7.        On January 17, 2017, Bar Counsel filed a formal charge pursuant to Rule 19(d).

Respondent timely filed an answer to the formal charge on February 21, 2017, in which he ad-

mitted the allegations ofthe formal charge.

       8.        Bar Counsel does not claim that substantially different discipline is warranted.

Respondent does not challenge the validity of the Colorado Order and Notice of Suspension.

       9.        For the reasons stated in Stipulation and based on the facts and admissions in Re-

spondent's affidavit of factual basis, the Board recommends that the Court issue an Order of Re-

ciprocal Discipline.

       10.       If the Court accepts the Board's recommendation and issues an Order of Recipro-

cal Discipline in accordance herewith, Bar Counsel and Respondent have agreed to the following

press release:

       The Wyoming Supreme Court issued an order of reciprocal discipline suspending
       Colorado lawyer Brian M. Reed Benight from the practice of law for a period of
       two years. The reciprocal order of suspension stemmed from a corresponding or-
       der issued by the Presiding Disciplinary Judge of the Colorado Supreme Court
       and followed Benight's plea of guilty and conviction in Colorado of a criminal act
       that reflects adversely on Benight's honesty, trustworthiness, or fitness as a law-
       yer in other respects. Benight was ordered to pay an administrative fee in the
       amount of$750.00 and costs of$50.00 to the Wyoming State Bar.

       For the foregoing reasons, the Board of Professional Responsibility recommends that the

Court issue an Order of Reciprocal Discipline and further order Respondent to pay an adminis-

trative fee in the amount of$750.00 and costs of$50.00 to the Wyoming State Bar.

       DATED this       45-- day of March,2017.



                                                     .W. Studer, Chair
                                              Board of Professional Responsibility
                                              Wyoming State Bar
                                                 3